Judgment, Supreme Court, New York County, entered Janu*767ary 30, 1978, declaring that the plaintiffs are entitled to pensions, unanimously affirmed on the opinion of Nadel, J., at Trial Term, without costs and without disbursements. This court reversed the aforesaid judgment and declared that the plaintiffs were not entitled to a pension because they did not have 15 nonconsecutive years of covered employment (64 AD2d 960). On February 5, 1980, the Court of Appeals reversed the order of this court and remitted the matter for consideration of the question whether the 1966 amendment was arbitrarily and capriciously applied to the plaintiffs’ applications (49 NY2d 726). After consideration of the question presented on this remittitur, this court affirms as above stated. The order of this court entered on May 22, 1980 [75 AD2d 773] is vacated. Concur—Murphy, P. J., Kupferman, Birns and Sullivan, JJ.